Bates, Judge,
delivered the opinion of the court.
A case between substantially the same parties, and concerning the same subject matter, was decided by this court at the October term, 1855, and is reported in 21 Mo. 598. In the present case, the court below instructed the jury correctly in accordance with that decision. At the trial of this case, the plaintiif offered in evidence a portion of a sentence of the answer of Lucas in the previous case, and refused to read the remainder of the sentence which materially qualified the effect of the portion read, and the court refused to compel him to read the remainder. This was manifestly wrong; and is only equalled by the case of the infidel who undertook to prove from the Scriptures the want of a deity by reading the words “ there is no God,” and omitting the preceding words, “ the fool hath said in his heart.” The defendant, however, read the whole answer as a part of his evidence, and we cannot say that any error was committed materially affecting the merits of the action.
The judgment is confirmed,
the other judges concurring.